1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   LOI NGUYEN, an individual,                        Case No. 8:18-cv-01825-AG-DFM
12                       Plaintiff,                    ORDER GRANTING JOINT
                                                       STIPULATION OF DISMISSAL
13            v.                                       WITH PREJUDICE PURSUANT TO
                                                       FED. R. CIV. P. RULE 41(A)(1)(A)-(B)
14   DURHAM SCHOOL SERVICES, L.P., a
     Delaware Limited Partnership; and DOES            [Removed from Orange County Superior
15   1 through 100,                                    Court, Case No. 30-2018-01016776-CU-
                                                       OE-CJC]
16                       Defendants.
17
                                                       Compl. Filed: September 7, 2018
18                                                     Trial Date:   December 10, 2019
19
20                                              ORDER
21            In consideration of the Parties’ Joint Stipulation of Dismissal With Prejudice
22   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)-(B), and for good cause shown, it
23   is hereby ordered that the above captioned lawsuit is DISMISSED IN ITS ENTIRETY
24   WITH PREJUDICE. Each party will bear its owns fees and costs.
25            IT IS SO ORDERED:
26   Date: August 7, 2019                                  _________________________
27                                                         Hon. Andrew Guilford
                                                           United States District Judge
28
                                                   1
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     58023849v.1
